Title: To Thomas Jefferson from William Bentley, 17 June 1802
From: Bentley, William
To: Jefferson, Thomas


            Sir,Salem 17 June 1802
            I take the liberty of inclosing the Letter of Mr Bowditch & the demonstrations of this ingenious young man, who has lately published an American Navigator, of deservedly high reputation. The Letter will explain itself, & my apology must be, a desire to declare that with the highest respect for your public & private character,
            I am your most obedient, humble Sert
            William Bentley
          